Title: [February 1780]
From: Adams, John
To: 



      1780. Feb. 1. Tuesday.
      
      
       Dined Yesterday, at the Hotel D’Angleterre, with Mr. Maccartey, Mr. Delap, Mr. Vernon, Mr. Bondfield, and my Company, at the Invitation of Sir Robert Finlay. Towards Evening Mr. Cabarras came in with the News of a Blow struck by Rodney upon the Spaniards, off Gibraltar.
      
      

      1780 Feb. 5. Saturday.
      
      
       On Wednesday, the second of Feb. We took Post for Paris, and on Fryday the 4 arrived at Coué, where We lodged, but in the night it rained and froze at the same time untill the Roads were a glare of Ice, so that the Postillions informed Us, it was impossible for their Horses which in this Country are never frosted to go.
       We passed by Angouleme Yesterday Morning and encircled almost the whole Town. It stands upon an high Hill and is walled all round— a fine, Airy, healthy Situation with several Streams of Water below it and fine Interval Lands. The River Charente runs by it. The Lands are chiefly cultivated with Wines from Bordeaux to this Place, which afford but a poor Prospect in the Winter. In some Places Wheat is sown and Vines planted alternately in Ridges.
       Great Numbers of the Vineyards are in a Soil that has the greatest Appearance of Poverty. It is a red Loom, intermixed with so many Pebbles or small Stones of a reddish Colour, that it looks like an heap of Stones, or a dry gravell. One would think there was not Earth enough for the Vines to take root.
       Other Vineyards are in a black Sand intermixed with a few small stones. Others in fine, black, fat, mellow mould.
       The numerous Groves, Parks and Forrests in this Country form a striking Contrast with Spain where the whole Country looks like a Mans face that is newly shaved, Every Tree, bush and shrub being pared away.
      
      
       
        
   
   In the MS a single blank leaf separates the present entry and the next, which is dated 27 July 1780, the day on which JA set out from Paris with JQA and CA for Amsterdam. The Adams party had arrived in Paris from Bordeaux in the evening of 9 February. (Dana’s Journal, 1779–1780, MHi, furnishes details on the last leg of their long journey; JQA kept no diary between 31 Jan. and 25 July 1780.) In Paris they stopped at the Hotel de Valois in the Rue de Richelieu, though from entries recording payments of rent in the personal accounts that follow it appears that they took a separate house attached to the hotel. This remained JA’s headquarters until he left Paris in July. JQA, CA, and young Johonnot were placed in a pension academy in Passy conducted by one Pechigny, to whom payments are also recorded in the accounts that follow. Unsatisfactory as they may be in lieu of a regularly kept diary, the accounts tell us a good deal about JA’s daily activities, especially his book buying. But for his attempts to discharge his public mission and to be otherwise useful, one must turn to his Autobiography (which does not, however, go beyond March) and to his correspondence. There one may see with what assiduity he read the news from all quarters of Europe and reported it to Congress. Late in May he told a friend in Philadelphia: “I have written more to Congress, since my Arrival in Paris, than they ever received from Europe put it all together since the Revolution began” (to Elbridge Gerry, 23 May, CtY). This may be literally true. He filled one letterbook after another; for weeks on end he wrote almost daily dispatches, on some days addressing two, three, and even four letters to Samuel Huntington, filling them with documents copied in extenso from French, British, and Dutch newspapers. Prevented by Vergennes from publicly announcing any part of his mission until the end of March, JA undertook to improve both his own time and European opinion of the American cause by concocting paragraphs and articles for publication in whatever journals would print them. The elder Genet had discontinued his Affaires de l’Angleterre et de l’Amerique (see note on entry of 3 March 1779, above), but he had ready access to the new political supplement of the venerable Mercure de France, which served as a continuation of the Affaires, and for several months JA happily fed American propaganda to it. One of his contributions, explaining and defending Congress’ recent fiscal measures, had momentous effects, altering the coolness with which Vergennes had viewed JA for some time into anger and hostility, complicating JA’s relations with Franklin, and rendering his position in Paris highly uncomfortable. The story is too long to tell here, but it is well summarized by CFA in JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:314 ff., see also the relevant documents in same, 7:188–203, 211–214; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:827, 844; 4:18–19.


       
      
     